PER CURIAM.
Darrian Rhodes appeals the summary denial of his Florida Rule of Criminal Procedure 3.801(a) .motion to correct jail credit. The State properly concedes that the records attached to the trial court’s order do not conclusively refute Rhodes’ claim. Accordingly, we reverse and remand for the trial court to either deny the motion and attach records conclusively refuting Rhodes’ claim, hold a hearing, or grant the motion. Adkins v. State, — So.3d -, 2015 WL 3631627 (Fla. 5th DCA June 12, 2015).
REVERSED and REMANDED.
PALMER, EVANDER and WALLIS, JJ., concur.